Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/13/2021 has been entered. Claims 1-26 remain pending in the application.  Applicant’s amendments to the Claims have NOT overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/16/2021, and thus will be reproduced below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claim 1, dated 12/13/2021 introduces a new antecedent basis issue in line 12. 
Claim 1 recites the limitation “said curved portion" in line 12, but not “curved portion” has previously been introduced into the claim. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that the “curved portion” of line 12 is meant to reference the “convex curved portion” introduced in lines 12-13, but the Examiner cannot be sure at this time. A rearrangement of the claim limitations could address this antecedent basis issue. For the purpose of examination, the Examiner will treat claim 1, lines 11-15 as if they recite “inner annular surface surrounding said cannula wherein said inner annular surface surrounds the cannula and projects axially from a surface of said curved portion and said curved portion having a radius of curvature in a range of 3.0 mm to 16.0 mm.”
Claims 1-10 and 16-26 are similarly rejected by virtue of their dependency upon claim 1.
 Claim 10 recites the limitation “the peripheral edge" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the outer peripheral edge”.

Allowable Subject Matter
Claims 11-15 are allowed.
Claim 1 would be allowable (subject to the claim interpretation noted above in the 112 section of this Action) if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 and 16-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter of independent claim(s) in the amendment submitted on 12/13/2021, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 11 and 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a hub having a distal surface at a distal end forming a convex skin contact surface having an inner annular surface surrounding said cannula and spaced axially from the outer peripheral surface, and a convex curved portion extending between said outer peripheral surface and said inner annular surface, wherein said inner annular surface surrounds the cannula and projects axially from a surface of said curved portion and said curved portion having a radius of curvature in a range of 3.0 mm to 16.0 mm, as recited in claim 1; a hub further comprising a body having a distal end and a proximal end with an opening for coupling with a medication delivery pen device, said body having a sidewall with an outer surface with an outer dimension, and an inner surface with a first section at a distal end with a first 
The closest relevant art is: U.S. Publication No. 2007/0005017 to Alchas et al., which discloses a pen needle (Figs. 3, 6, 8, 10 and 11) comprising, a hub (limiter 12) having a recess on a proximal side for receiving a medication pen body (syringe) and distal end (end through which cannula 16 protrudes); a cannula (cannula 16) received in said hub (limiter 12) (paragraph 11) and extending from said distal end of said hub (see Figs. 6, 8, 10, 11), said cannula (cannula 16) having a distal end for injection into a subject's skin (paragraph 11), and a proximal end for positioning in a medication compartment of the pen body (in fluid communication with the syringe; paragraph 49); wherein the hub (limiter 12) has a distal surface (skin contacting surface) at said distal end forming a skin contact surface (skin engaging surface 20) when the cannula (cannula 16) penetrates the subject (paragraph 17), the skin contact surface (skin engaging surface 20) having a diameter greater than 3.0 mm (1-10 cm, down to 5mm or less, paragraph 76), said skin contact surface (skin engaging surface 20) having an outer peripheral surface (outer portion/surface 25) at an outer peripheral edge of said skin contact surface (skin engaging surface 20), an inner annular surface (inner portion/surface 25) surrounding said cannula (cannula 16) and spaced axially from the outer peripheral surface (outer portion/surface 25} (see Figs. 6, 10, 11), and a curved portion (recesses 27 and /or concave central area 38 of the embodiment of Figs. 6 and 11; convex configuration of Fig. 10) extending between said outer peripheral surface (outer portion/surface 25) and said inner 

Response to Arguments
Applicant’s arguments with respect to the claims submitted 12/13/2021 are directed to how the amendments to the claims are not taught by the prior art of record. The Examiner agrees. Please address the above noted 112 rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMBER R STILES/Primary Examiner, Art Unit 3783